United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-765
Issued: July 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2014 appellant, through her representative, filed a timely appeal from a
January 23, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits
effective April 10, 2013.
On appeal, appellant’s representative contends that appellant’s conditions of cervical disc
syndrome, lumbar disc syndrome and internal derangement of the left shoulder were aggravated
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the January 23, 2014 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

by the August 3, 2011 employment injury. He further contends that OWCP’s referral physicians
should have addressed the aggravations in their reports to find in favor of appellant.
FACTUAL HISTORY
On August 3, 2011 appellant, then a 46-year-old mail processing clerk, sustained injuries
to her neck, both arms, lower, mid and upper back in the performance of duty. She had returned
to light duty on August 3, 2011 after being out of work for accepted left wrist and bilateral
shoulder strains under OWCP File No. xxxxxx133. OWCP accepted the claim for cervical,
thoracic and lumbar sprains and placed appellant on the periodic rolls.
On January 4, 2012 Dr. Samy Bishai, an attending physician and orthopedic surgeon,
diagnosed cervical strain/sprain, bulging disc at C3-4 and C4-5, disc bulge at T6-7 and mild
annular disc bulge at L4-5 and L5-S1. He opined that appellant was disabled due to injuries she
sustained to her neck, both shoulders, left arm, left wrist, and her thoracic and lumbar spine on
October 4, 2008 and an aggravation of the injuries on August 3, 2011 while at work.
OWCP referred appellant to Dr. William Dinenberg, a Board-certified orthopedic
surgeon, for a second opinion examination to determine the nature and extent of her
employment-related conditions. In a January 26, 2012 report, Dr. Dinenberg conducted a
physical examination and reviewed appellant’s medical history and the statement of accepted
facts. Upon examination, he found that appellant had tenderness in the cervical, thoracic and
lumbar spine to palpation. Dr. Dinenberg stated that it was “unclear why [appellant was]
currently having pain in her cervical thoracic, and lumbar spine, though [he did] not feel it [was]
related to the work injury of August 3, 2011.” He stated that appellant’s cervical, thoracic, and
lumbar sprains were caused by an August 3, 2011 employment injury and her other reported
conditions, including left wrist pain, bilateral shoulder impingement, and cervicothoracic and
lumbar degenerative disc disease, were preexisting conditions and not related to the aggravations
by the August 3, 2011 employment injury. Dr. Dinenberg concluded that appellant’s cervical,
thoracic and lumbar sprains had resolved effective January 26, 2012.
In an April 18, 2012 report, Dr. Bishai reviewed Dr. Dinenberg’s January 26, 2012 report
and disagreed with his opinion that appellant’s cervical, thoracic and lumbar sprains had
resolved. He opined that appellant’s condition had worsened because she discontinued physical
therapy and acupuncture while receiving treatment for a gallbladder and a pancreatitis condition
in her abdomen. Dr. Bishai reiterated that appellant sustained an aggravation of her preexisting
conditions on August 3, 2011.
OWCP referred appellant to Dr. Ben Chiang, a Board-certified orthopedic surgeon, to
resolve the conflict in medical opinion between Drs. Dinenberg and Bishai on the issue of
whether appellant continued to have any disability or residuals as a result of the accepted
employment-related conditions.3

3

The record reflects that OWCP initially referred appellant to Dr. Fabio Fiore, a Board-certified orthopedic
surgeon, for an impartial evaluation. After an attempt to clarify the opinion, OWCP found that the reports of
Dr. Fiore were not sufficient to resolve the conflict.

2

Dr. Chiang reviewed a statement of accepted facts, the medical evidence of record and
performed a physical examination. In his October 29, 2012 report, he opined that appellant had
“a very low pain threshold because minor palpation of the cervical, thoracic and lumbar spine
elicit[ed] major complaint of pain and discomfort.” Dr. Chiang stated that appellant “may not
knowingly realize it, but it appear[ed] that she either unconsciously or consciously [had] a
tendency to magnify her symptomatology.” He advised that the degenerative disc disease of
appellant’s neck, thoracic and lumbar spine preexisted the August 3, 2011 employment injury.
Dr. Chiang noted that it normally took between 6 to 12 weeks to recover from a muscle injury
and stated that appellant was 14 months postinjury. Appellant also complained about her
shoulders and left arm, but Dr. Chiang stated that “these [were] covered under a separate claim
with the [employing establishment] and [had] nothing to do with the present injuries that she
suffered on August 3, 2011.” He opined that the soft tissue injuries to appellant’s neck and
lower back were a direct result of the repeated lifting, pushing and pulling that she did at work in
the first 30 minutes of her return to work on August 3, 2011. Dr. Chiang stated that this “could
very well have aggravated the preexisting degenerative disc disease in the neck and low back,
but it should have been a temporary aggravation rather than a permanent aggravation.” He found
a functional range of motion of the cervical, thoracic and lumbar spine and no evidence of
stiffness or muscle spasm. Dr. Chiang concluded that appellant’s employment-related conditions
had resolved and found that she was capable of working with restrictions of lifting, pushing and
pulling no more than 20 pounds.
Appellant submitted reports dated December 20, 2012 and January 17, 2013 from
Dr. Bishai, who reiterated his opinion that appellant continued to have residuals from her
employment-related conditions and was totally disabled for work.
By letter dated February 19, 2013, OWCP notified appellant that it proposed to terminate
her compensation benefits based on the weight of the medical evidence, as represented by
Dr. Chiang.
Appellant submitted a March 11, 2013 report from Dr. Bishai who diagnosed cervical
strain, cervical disc syndrome, dorsal muscle strain of the back, lumbosacral strain and lumbar
disc syndrome. Dr. Bishai stated that “[t]here is no such thing as temporary aggravation of
preexisting conditions when it affects a formidable condition like cervical disc disease or lumbar
disc disease because the condition is progressive and it will continue to get worse.”
By decision dated April 10, 2013, OWCP terminated appellant’s compensation benefits
effective that day. It found the weight of the evidence was represented by Dr. Chiang, the
impartial medical specialist.
On April 29, 2013 appellant, through her representative, requested an oral hearing before
an OWCP hearing representative. She submitted reports dated April 9 through July 11, 2013
from Dr. Bishai who reiterated his diagnoses and opinions. On May 14, 2013 Dr. Bishai advised
that appellant’s condition was still quite severe and she was having pain in her neck and back
with radiculopathy down the arms and legs. He stated that her condition was “not a simple case
of a sprain or strain of the neck and back since [she had] degenerative disc disease in the cervical
spine and the lumbosacral region of the spine.” Dr. Bishai also noted that appellant was quite
depressed and recommended a psychiatric evaluation.

3

In reports dated June 10 through September 30, 2013, Dr. Orlando Ruano, Boardcertified in psychiatry, diagnosed a generalized anxiety disorder and major depressive episode.
He stated that appellant never experienced major symptoms of depression prior to her injuries at
work.
A hearing was held before an OWCP hearing representative on October 29, 2013.
Appellant submitted a December 12, 2013 report from Dr. Bishai who reiterated his
diagnoses and opinions, noting that appellant continued to complain of neck and back pain.
By decision dated January 23, 2014, the hearing representative affirmed the April 10,
2013 termination decision, finding that Dr. Chiang represented the weight of the medical
evidence.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.5 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.7 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.8
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.9 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.10
4

See S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

See I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

6

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

7

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

8

See James F. Weikel, 54 ECAB 660 (2003).

9

5 U.S.C. § 8123(a). See R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

10

See V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB
215 (1994).

4

ANALYSIS
OWCP accepted appellant’s claim for cervical, thoracic and lumbar sprains. It
terminated her compensation benefits effective April 10, 2013 finding that the accepted
employment-related conditions had resolved without residuals based on the opinion of the
impartial medical examiner, Dr. Chiang.
OWCP referred appellant to Dr. Chiang to resolve a conflict in medical opinion between
Drs. Dinenberg and Bishai. Dr. Bishai, a treating physician, opined that appellant had residuals
from her accepted employment injuries for which she was totally disabled. Dr. Dinenberg, an
OWCP referral physician, found that appellant no longer had any residuals or disability due to
the accepted employment injuries. He concluded that appellant’s cervical, thoracic and lumbar
sprains had resolved. The Board finds that there was a conflict in medical opinion between
Dr. Bishai and Dr. Dinenberg on the issues of medical residuals and disability. OWCP properly
referred her to Dr. Chiang to resolve the conflict in the medical opinion evidence, pursuant to
5 U.S.C. § 8123(a).
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits based on the October 29, 2012 report of Dr. Chiang who reviewed
appellant’s medical history, examined her and found no objective evidence of ongoing residuals
or disability due to her cervical, thoracic and lumbar sprains. Dr. Chiang reviewed the statement
of accepted facts and the medical record. He found a functional range of motion of the cervical,
thoracic and lumbar spine and no evidence of stiffness or muscle spasm. Dr. Chiang opined that
appellant had “a very low pain threshold because minor palpation of the cervical, thoracic and
lumbar spine elicit[ed] major complaint of pain and discomfort.” He stated that appellant “may
not knowingly realize it, but it appear[ed] that she either unconsciously or consciously [had] a
tendency to magnify her symptomatology.” Dr. Chiang noted that the degenerative disc in
appellant’s neck, thoracic and lumbar spine preexisted the August 3, 2011 employment injury.
He indicated that it normally took between 6 to 12 weeks to recover from a muscle injury and
stated that appellant was 14 months postinjury. Appellant also complained about her shoulders
and left arm, but Dr. Chiang stated that “these [were] covered under a separate claim with the
[employing establishment] and [had] nothing to do with the present injuries that she suffered on
August 3, 2011.” He opined that the soft tissue injuries to appellant’s neck and lower back were
a direct result of the repeated lifting, pushing and pulling that she did at work in the first 30
minutes of her return to work on August 3, 2011. Dr. Chiang stated that this “could very well
have aggravated the preexisting degenerative disc disease in the neck and low back, but it should
have been a temporary aggravation rather than a permanent aggravation.” He concluded that
appellant’s employment-related conditions had resolved and advised that she was capable of
working restrictions of lifting, pushing and pulling no more than 20 pounds.
The Board finds that Dr. Chiang’s report represents the special weight of the medical
evidence at the time OWCP terminated benefits. OWCP relied on his report to terminate
appellant’s compensation benefits. The Board finds that he had full knowledge of the relevant
facts and evaluated the course of appellant’s condition. Dr. Chiang is a specialist in the
appropriate field. His opinion was based on proper factual and medical history and his report
contained a detailed summary of medical history. Dr. Chiang addressed the medical records and
made his own examination findings to reach a reasoned conclusion regarding appellant’s

5

condition.11 At the time benefits were terminated, he found no basis on which to attribute any
residuals or continued disability to appellant’s accepted conditions. Dr. Chiang’s opinion is
found to be probative and reliable. The Board finds that his opinion constitutes the special
weight of the medical evidence and supports OWCP’s termination of benefits for the accepted
cervical, thoracic and lumbar sprains.
Dr. Bishai submitted reports diagnosing cervical strain, cervical disc syndrome, dorsal
muscle strain of the back, lumbosacral strain, lumbar disc syndrome, bulging disc at C3-4 and
C4-5, disc bulge at T6-7 and mild annular disc bulge at L4-5 and L5-S1 and opining that they
were employment related. On May 14, 2013 he indicated that appellant’s condition was “not a
simple case of a sprain or strain of the neck and back since [she had] degenerative disc disease in
the cervical spine and the lumbosacral region of the spine.” As Dr. Bishai was on one side of the
conflict, his reports, without more by way of medical rationale, are insufficient to create a new
conflict in medical opinion to overcome the special weight properly accorded to Dr. Chiang.12
Thus, the Board finds that OWCP properly terminated appellant’s compensation benefits
effective April 10, 2013 relating to the accepted cervical, thoracic and lumbar sprains.
Dr. Ruano submitted reports diagnosing generalized anxiety disorder and major
depressive episode. He noted that appellant never experienced major symptoms of depression
prior to her injuries at work. OWCP has not accepted an emotional condition in this case.
Therefore, the Board finds that Dr. Ruano’s report is not sufficient to establish causal relation to
the accepted employment injuries.
On appeal, appellant’s representative contends that appellant’s conditions of cervical disc
syndrome, lumbar disc syndrome and internal derangement of the left shoulder were aggravated
by the August 3, 2011 employment injury. He further contends that OWCP’s referral physicians
should have addressed the aggravations in their reports and find in favor of appellant. OWCP
has not accepted cervical disc syndrome, lumbar disc syndrome or an internal derangement of
the left shoulder in this case.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits
effective April 10, 2013 on the grounds that her accepted cervical, thoracic and lumbar sprains
had ceased without residuals.

11

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).
12

See Dorothy Sidwell, 41 ECAB 857 (1990); J.M., Docket No. 11-1257 (issued January 18, 2012).

6

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 23, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

